 



Exhibit 10.1

FIRST AMENDMENT TO PURCHASE AGREEMENT

     This FIRST AMENDMENT TO PURCHASE AGREEMENT (the “Amendment”) is made this
6th day of May, 2005 by and among Opinion Research Corporation, a Delaware
corporation (the “Company”), LLR Equity Partners, L.P., a Delaware limited
partnership (“LLR Partners”) and LLR Equity Partners Parallel, L.P., a Delaware
limited partnership (“LLR Parallel” and, together with LLR Partners, the
“Sellers”).

BACKGROUND

     WHEREAS, the Company and the Sellers have entered into a Purchase Agreement
dated March 25, 2005 (the “Purchase Agreement”);

     WHEREAS, Section 1.2(d) of the Purchase Agreement provides that the
Purchase Agreement shall terminate if closing thereunder does not occur on or
prior to May 13, 2005; and

     WHEREAS, the Company and the Sellers desire to extend the date by which
closing must occur under the Purchase Agreement to May 19, 2005 and to amend the
Purchase Agreement as otherwise set forth herein;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained in this Amendment and in the Purchase Agreement, and
intending to be legally bound hereby, the parties agree as follows:

     1. Definitions. Capitalized terms used in this Amendment but not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

     2. Amendment of Section 1.2(d) of the Purchase Agreement. Section 1.2(d) of
the Purchase Agreement is hereby amended and restated as follows:

(d) If the Closing does not occur on or prior to May 19, 2005, this Agreement
shall terminate and the parties hereto shall have no obligations with respect to
this Agreement; provided, however, that the provisions of Sections 6.1 and 7.2
shall survive such termination and shall continue thereafter in full force and
effect.

     3. Amendment of Section 6.6 of the Purchase Agreement. Section 6.6 of the
Purchase Agreement is hereby amended and restated as follows:

The Company hereby acknowledges and agrees that it shall not consummate a Public
Offering or an Offering on or prior to May 20, 2005 without consummating the
transactions contemplated hereby within the time periods set forth in Article I
of this Agreement.

     4. Governing Law. This Amendment shall be exclusively governed by,
construed in accordance with, and interpreted according to the substantive law
of the State of Delaware without giving effect to the principles of conflict of
laws.

 



--------------------------------------------------------------------------------



 



     5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. A facsimile transmission
of an original signature shall be deemed to be an original signature.

     6. Effect of Amendment. Except as may be affected by this Amendment, all of
the provisions of the Purchase Agreement shall continue in full force and
effect.

     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Amendment on the date first set forth above.

                  OPINION RESEARCH CORPORATION
 
                By:   /s/ Kevin P. Croke          

      Name:   Kevin P. Croke

      Title:   Executive Vice President and Director of Finance

      

                      LLR EQUITY PARTNERS, L.P.
 
                    By:   LLR CAPITAL, L.P.         Its General Partner
 
                    By:   LLR CAPITAL, L.L.C.         Its General Partner
 
                        By:   /s/ Howard Ross              

          Name:   Howard Ross

          Title:   Partner

      

                      LLR EQUITY PARTNERS PARALLEL, L.P.
 
                    By:   LLR CAPITAL, L.P.         Its General Partner
 
                    By:   LLR CAPITAL, L.L.C.         Its General Partner
 
                        By:   /s/ Howard Ross              

          Name:   Howard Ross

          Title   : Partner

-2-